Exhibit 10.24.1

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT made as of December     , 2008 by
and between Trailer Bridge, Inc., a Delaware corporation (the “Company”), and
William G. Gotimer, Jr. (the “Executive”).

W I T N E S S E T H :

WHEREAS, the Company desires to continue to employee Executive in Executive’s
present management and executive capacity and Executive desires to continue his
employment with the Company on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the covenants and agreements of the parties
herein contained, the parties hereto agree as follows:

1.        Employment and Duties. The Company hereby agrees to employ the
Executive as General Counsel and Vice President of the Company on the terms and
conditions set forth herein, and the Executive hereby agrees to accept such
employment on such terms and conditions.

2.        Term. The term of Executive’s employment hereunder shall commence on
the date hereof and shall continue until the second anniversary of the date
hereof, unless sooner terminated pursuant to the provisions of Section 4 hereof.
This Agreement shall automatically renew thereafter on each annual anniversary
for successive two year terms.

3.        Compensation. As compensation for his performance of services as an
employee hereunder, Executive shall be entitled to receive an annual base salary
at the rate of $303,450, as increased from time to time, payable in accordance
with the Company’s normal payroll practices. In addition, the Executive shall be
entitled to participate in all benefit plans, stock option grants and bonus
programs in effect from time to time on at least the same basis as all other
senior executives of the Company with comparable duties.

4.        Termination of Employment.

           (a)        The Executive’s employment shall terminate, or be subject
to termination, prior to the term specified in Section 2 hereof, as follows:

      (i)         Death. The Executive’s employment hereunder shall terminate
upon his death.

      (ii)        Disability. In the event the Executive becomes physically or
mentally disabled so as to become unable, for a period of more than one hundred
eighty (180) consecutive working days or for more than one hundred eighty
(180) working days in the aggregate during any twelve-month period, to perform
his duties hereunder on substantially a full-time basis, the Company may, at its
option, terminate the Executive’s employment hereunder upon not less than thirty
(30) days’ written notice.



--------------------------------------------------------------------------------

      (iii)        Cause.  The Company may, at any time, terminate the
Executive’s employment hereunder for Cause. For the purposes of this Agreement,
the Company shall have “Cause” to terminate the Executive’s employment hereunder
upon (A) the Executive continuing to engage in misconduct which is materially
injurious to the Company or its affiliates after written notice and a reasonable
opportunity to cure, or (B) the willful and substantial failure or refusal of
the Executive to perform duties assigned to the Executive (unless the Executive
shall be ill or disabled) under circumstances where the Executive would not have
Good Reason to terminate employment hereunder, which failure or refusal is not
remedied by the Employee within 30 days after written notice of such failure or
refusal, or (C) the Executive’s conviction of a felony of moral turpitude or a
plea by the Executive of nolo contendere to a felony of moral turpitude.

      (iv)        Without Cause or For Good Reason.  The Company may terminate
the Executive’s employment hereunder without Cause and without the requirement
of any reason or justification, and the Executive may terminate the Executive’s
employment hereunder for Good Reason, upon not less than thirty (30) day’s
written notice. For purposes of this Agreement, “Good Reason” means one or more
of the following conditions, but only if (i) such condition was not consented to
by the Executive in advance or subsequently ratified by the Executive in
writing, (ii) such condition remains in effect thirty (30) days after the
Executive gives written notice to the Board of the Executive’s intention to
terminate his employment for Good Reason, which notice specifically identifies
such condition, and (iii) the Executive gives such notice within ninety
(90) days of the initial existence of such condition:

(a)        a material diminution in the Executive’s base salary;

(b)        a material diminution in the Executive’s authority, duties, or
responsibilities as measured against such authority, duties or responsibilities
immediately prior to such change;

(c)        a material diminution in the authority, duties, or responsibilities
of the Chief Executive Officer, including a requirement that the Executive
report to a corporate officer of employee other than the Chief Executive Officer
or other material change in his reporting relationship;

(d)        the Executive’s principal place of business is relocated more than 30
miles from Executive’s home or not provided by the Company; or

(e)        any other action or inaction that constitutes a material breach by
the Company of this Agreement.

 

2



--------------------------------------------------------------------------------

      (v)        By Executive Without Cause. The Executive may, at any time,
terminate his employment hereunder without Cause and without the requirement of
any reason or justification, upon not less than thirty (30) days’ written
notice.

           (b)        Cessation of Salary and Benefits After Termination. Except
as provided in Section 4(c), in the event of the termination of the Executive’s
employment all payments of salary and benefits under Section 3 hereof shall
cease other than those accrued through the date of termination, and the
Executive shall not be entitled to receive any compensation or payment on
account of such termination, except that the Executive shall be entitled to
receive those benefits which by their terms continue after termination of
employment in accordance with the terms of such benefits applicable after
termination of employment.

           (c)        Severance Compensation. In the event of the termination of
the Executive’s employment pursuant to Section 4(a)(iv) (“Without Cause or for
Good Reason”) hereof, the Executive shall be entitled to receive, in lieu of any
other compensation or payment as a result of such termination, severance
payments in an amount equal to the payments of his base salary for two years
following the Executive’s Separation from Service payable in accordance with the
Company’s normal payroll practices. Additionally, notwithstanding any contrary
provision in any Option Award Agreement, the Executive shall be allowed to
exercise any options that are granted to the Executive under the Trailer Bridge,
Inc. Stock Incentive Plan at any time that is prior to both (i) the second
anniversary of the Executive’s Separation from Service” and (ii) the Expiration
Date of the option and such options will continue to vest in accordance with
their terms, notwithstanding the termination of Executive’s employment, through
the second anniversary of the Separation from Service. The Executive shall not
be required to mitigate the amount of such payments hereunder by securing other
employment or otherwise, nor shall such payments be reduced by reason of the
Executive securing other employment or for any other reason. It is intended that
the payments provided hereunder are in lieu of, and not in addition to,
severance payments and benefits provided under any termination or severance
plans or policies of the Company, if any. Notwithstanding the foregoing, if at
the time of the Executive’s Separation from Service he is a Specified Employee,
then the amount of any severance pay that (i) would be considered non-qualified
deferred compensation for purposes of Section 409A of the Internal Revenue Code
of 1986, as amended (“Code”), (ii) would otherwise be payable during the first
six months following Executive’s Separation from Service and (iii) exceeds two
times the lesser of (i) the Executive’s annual base salary for the year prior to
the year of his Separation from Service and (ii) the compensation limit in
effect under Code Section 401(a)(17) for the year in which his Separation from
Service occurs, shall be accumulated and paid in lump sum on the day immediately
following the date that is six months after Executive’s Separation from Service.
Thereafter, severance payments shall be paid in accordance with the Company’s
normal payroll schedule as provided herein (i.e., such that the severance
payments shall be fully-paid at the end of two years following the date of
Executive’s Separation from Service). For purposes of this Agreement,
“Separation from Service” and “Specified Employee” shall have the meaning
ascribed to such terms in regulations promulgated under Section 409A of the
Internal Revenue Code of 1986, as amended (“the Code”), applying the default
rules thereof.

5.        Notices. For the purposes of this Agreement, notices and all other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given when

 

3



--------------------------------------------------------------------------------

delivered or mailed by United States certified or registered mail, return
receipt requested, postage prepaid, addressed as follows:

If to the Executive:

William G. Gotimer, Jr., Esq.

444 North Village Avenue

Rockville Centre, NY 11570

If to the Company:

Trailer Bridge, Inc.

11045 New Berlin Road E

Jacksonville, FL 32226

Attention: Chairman and Chief Executive Officer

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

6.        Miscellaneous.

           (a)        No provisions of this Agreement may he amended unless such
amendment, modification or discharge is agreed to in writing signed by the party
against whom enforcement is sought.

           (b)        No waiver by any party hereto of any breach of, or
compliance with, any condition or provision of this Agreement by the other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No such waiver shall be enforceable
unless expressed in a written instrument executed by the party against whom
enforcement is sought.

           (c)        This Agreement constitutes the entire agreement of the
parties on the subject matter hereof and no agreements or representations, oral
or otherwise, expressed or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement.

           (d)        This Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and Executive and his heirs,
executors, administrators and legal representatives.

           (e)        The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of New York
applicable to contracts made and to be performed therein between residents
thereof.

           (f)        This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first above written.

 

/s/    William G. Gotimer, Jr.

William G. Gotimer, Jr. TRAILER BRIDGE, INC. By:  

 

Name:        Douglas Schimmel Title:          Chairman of the Compensation
Committee of the Board of Directors TRAILER BRIDGE, INC. By:  

            /s/    Mark A Tanner

Name:        Mark A Tanner Title:          Chief Financial Officer

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first above written.

 

 

William G. Gotimer, Jr. TRAILER BRIDGE, INC. By:  

            /s/    Douglas Schimmel

Name:        Douglas Schimmel Title:          Chairman of the Compensation
Committee of the Board of Directors TRAILER BRIDGE, INC. By:  

 

Name:        Mark A Tanner Title:          Chief Financial Officer

 

6